Case 8:20-cv-00043-SB-ADS Document 191-10 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3533




  Summary Judgment Ex. 15
     Case 8:20-cv-00043-SB-ADS Document 191-10 Filed 05/14/21 Page 2 of 4 Page ID
                                      #:3534



 1   DAVID C. HOLT, ESQ. (SBN 137951)
     THE HOLT LAW FIRM
 2   1432 Edinger Ave., Suite 130
     Tustin, CA 92780
 3   Telephone No. (714) 730-3999
     Facsimile No. (714) 665-3991
 4
 5   Attorney for Defendant
     DOCS DONE RIGHT, INC., DOCS
 6   DONE RIGHT, LP, EDUARDO
     “ED” MARTINEZ, DAVID SKLAR
 7   AND LEND TECH LOANS, INC
 8
 9
                                   UNITED STATES DISTRICT COURT
10
                                  CENTRAL DISTRICT OF CALIFORNIA
11
12   Bureau of Consumer Financial Protection,         )   Case No.: 8:20-CV-00043-JVS-ADS
                                                      )
13                                                    )
                             Plaintiff,               )   RESPONSE OF DEFENDANT LEND
14                                                    )   TECH LOANS, INC. TO PLAINTIFF’S
             vs.                                      )   FIRST SET OF INTERROGATORIES
15                                                    )
16   Chou Team Realty, LLC f/k/a Chou Team Realty, ))
     Inc., d/b/a/ Monster Loans, d/b/a MonsterLoans; )    Complaint filed: January 9, 2020
17   Lend Tech Loans, Inc.; Docu Prep Center, Inc., )
     d/b/a DocuPrep Center, d/b/a Certified Document )
18   Center; Document Preparation Services, LP, d/b/a )
                                                      )
19   DocuPrep Center, d/b/a Certified Document        )
     Center; Certified Doc Prep, Inc.; Certified Doc )
20   Prep Services, LP; Assure Direct Services, Inc.; )
     Assure Direct Services, LP; Direct Document      )
21
     Solutions, Inc.; Direct Document Solutions, LP; )
                                                      )
22   Secure Preparation Services, Inc.; Secure        )
     Preparation Services, LP; Docs Done Right, Inc.; )
23   Docs Done Right, LP; Bilal Abdelfattah, a/k/a    )
     Belal Abdelfattah, a/k/a Bill Abdel; Robert      )
24                                                    )
     Hoose; Eduardo “Ed” Martinez; Jawad              )
25   Nesheiwat; Frank Anthony Sebreros; and David )
     Sklar,                                           )
26                                                    )
                             Defendants.              )
27
     PROPOUNDED BY:               Plaintiff BUREAU OF CONSUMER FINANCIAL PROTECTION
28


                                                   -1-
                             RESPONSE OF DEFENDANT LEND TECH LOANS, INC.
                             TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
     Case 8:20-cv-00043-SB-ADS Document 191-10 Filed 05/14/21 Page 3 of 4 Page ID
                                      #:3535



 1   2017, including, without limitation, brokering mortgage loans.
 2   RESPONSE TO INTERROGATORY NO. 3:
 3          Objection. This interrogatory is vague and ambiguous and violates Federal Rules of Civil
 4   Procedure Rule 33. Without waiving these objections, responding party responds as follows:
 5   Responding party is unaware of such information.
 6   INTERROGATORY NO. 4:
 7          State the number of mortgage loans that Lend Tech has brokered each year since 2017, and for
 8   each mortgage loan Lend Tech brokered, Identify the Person who received the mortgage loan.
 9   RESPONSE TO INTERROGATORY NO. 4:
10          Objection. This interrogatory is vague and ambiguous and violates Federal Rules of Civil
11   Procedure Rule 33. Without waiving these objections, responding party responds as follows: None.
12   INTERROGATORY NO. 5:
13          To the extent not already provided, Identify all other Persons who have received any product or
14   service from Lend Tech, and state the product or service each Person received from Lend Tech.
15   RESPONSE TO INTERROGATORY NO. 5:
16          Objection. This interrogatory is vague and ambiguous and violates Federal Rules of Civil
17   Procedure Rule 33. Without waiving these objections, responding party responds as follows:
18   Responding party is unaware of such information.
19   INTERROGATORY NO. 6:
20          Provide the date of each of Lend Tech’s purchases of Prescreened Consumer Reports from
21   Experian.
22   RESPONSE TO INTERROGATORY NO. 6:
23          Objection. This interrogatory is vague and ambiguous and violates Federal Rules of Civil
24   Procedure Rule 33. Without waiving these objections, responding party responds as follows:
25   Responding party is unaware of such information.
26   INTERROGATORY NO. 7:
27          Describe the purpose(s) for which Lend Tech has purchased Prescreened Consumer Reports
28   from Experian.


                                                   -5-
                             RESPONSE OF DEFENDANT LEND TECH LOANS, INC.
                             TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 8:20-cv-00043-SB-ADS Document 191-10 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:3536
